EARNEST PHILLIPS,                                     No, 67087
                                            Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                             Respondent.
                    EARNEST PHILLIPS AiK/A ERNEST                         No. 67206
                    PHILLIPS,
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                      Respondent.

                                         ORDER DISMISSING APPEALS
                                These are pro se appeals from court orders resolving various
                    pretrial motions and a court order denying a petition to resubmit
                    appellant's pretrial petition for a writ of habeas corpus. Eighth Judicial
                    District Court, Clark County, Kathleen E. Delaney, Judge.
                                No statute or court rule permits an appeal from an order
                    denying such motions or resolving such a petition.    See Castillo v. State,
                    106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990); Gary v. Sheriff, 96 Nev. 78,
                    605 P.2d 212 (1980) (no appeal lies from an order denying a pretrial
                    petition for a writ of habeas corpus). Accordingly, we conclude that we
                    lack jurisdiction to consider these appeals, and we
                                ORDER these appeals DISMISSED.




                                            ParPaguirre



                    Douglas                                    Cherry



SUPREME COURT
         OF
      NEVADA
                                                           2
(0) I 94/A    4se
                   cc:   Hon. Kathleen E. Delaney, District Judge
                         Earnest Phillips
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A    4W,
                                            014.1123$   rib,       MAISMI   loratel-Waln.W.30•404..eall.01   a.raw-aa.